Citation Nr: 0826166	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative changes at L5-S1 with myofascial pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran requested a hearing before a member of the Board, 
but failed to appear for his scheduled hearing.  No reason 
was given for the failure to attend the hearing.  Therefore, 
the Board will proceed with the adjudication of this case.  


FINDING OF FACT

The veteran does not suffer from favorable ankylosis of the 
entire thoracolumbar spine and forward flexion of the 
thoracolumbar spine is not 30 degrees or less, even with 
consideration of pain and limitations of motion caused by 
pain.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the 
veteran's service-connected degenerative change L5-S1 with 
myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a Diagnostic Code, 5003, 5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for degenerative changes L5-S1 
with myofascial pain syndrome in a May 1998 rating decision.  
In that decision, the RO assigned a 10 percent rating.  In a 
March 2003 rating decision, the RO increased the rating to 20 
percent, effective in December 2002.  In January 2004, the 
veteran filed his present claim.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In general, degenerative arthritis is evaluated according to 
the criteria under 38 C.F.R. §4.71a Diagnostic Code 5003.  
The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.  Alternatively, when there is x-ray evidence of 
involvement of 2 or more joints or of 2 or more joint groups, 
a 10 percent rating is warranted, and, if additionally, there 
are occasional incapacitating exacerbations, a 20 percent 
rating is appropriate.  Id.

For rating under arthritis, the cervical vertebrae, the 
dorsal, or thoracic, vertebrae, the lumbar vertebrae, and the 
lumbosacral articulation are considered groups of minor 
joints.  38 C.F.R. § 4.45(b).

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome may alternatively be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  VA is also directed that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher rating.  Id. at 
Note (2).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Service treatment records document reports of low back pain 
beginning in May 1997, which have continued through the 
present.  In February 2004, the veteran underwent VA 
examination of his lumbar spine.  The veteran reported 
chronic lower back pain with pain and numbness in the right 
leg.  

Range of motion measurements from the February 2004 exam 
indicated that flexion was 70 degrees, with pain at 70 
degrees.  Extension was 10 degrees, with pain at 10 degrees.  
Right and left lateral flexion were 20 degrees. Right and 
left lateral rotation were described as 45 degrees.  Since 
normal lateral rotation is 30 degrees on each side, it is not 
clear whether the examiner intended to indicate that the 
veteran had normal range of motion or if he meant that the 
veteran had lateral rotation of 22.5 degrees on each side for 
a combined range of motion of 45 degrees.  The examiner noted 
that the veteran's movements were somewhat guarded and 
painful, but also that there was questionable effort on the 
part of the veteran.  Such a finding only provides evidence 
against this claim. 

Visual inspection and palpation of the lumbar spine failed to 
reveal any deformity or abnormality.  His reflexes were 
essentially normal and sensation to the lower extremities was 
intact to pinprick and light touch.  The examiner noted 
decreased strength in the right lower extremity which he 
believed was caused by pain or lack of effort.  Straight leg 
raising was positive bilaterally at 50 degrees, "with leg 
pain elicited, in other words, it is not a true straight leg 
raise sign."  

In considering DeLuca factors, the examiner noted limitation 
of motion due to pain and muscle spasms, as well as some 
incoordination, but no fatigability.

The examiner reviewed x-ray and MRI results, reporting that 
x-rays of the lumbar spine were normal except for the 
presence of a small spina bifida occulta.  The MRI of the 
lumbar spine showed diffuse L4, L5 disc bulge with no 
evidence of neural compression or advanced degeneration, 
providing more evidence against this claim.   

VA outpatient treatment records from January 2004 show that 
the veteran began using a cane for walking assistance. 

In February 2004, the veteran submitted a statement from a 
person living with him, "D.C.", who stated that the veteran 
frequently has trouble getting out of bed in the morning and 
walking, to the point where he requires assistance.  D.C. 
also reported that the veteran cannot sit or stand for long 
periods of time, handle heavy objects, or bend without 
experiencing pain.  Additionally, he has trouble sleeping at 
night.

In February 2004, the veteran also submitted a letter from 
two of his instructors at school, who reported that the 
veteran was unable to sit or stand for extended periods, 
which interfered with his ability to complete assignments, as 
did the side effects from his medications.  

In a March 2005 VA neurology consultation, the physician 
noted that motor function and reflexes were normal, with 
sensation of the lower extremities intact.  The veteran's 
gait was normal and his posture upright, providing more 
evidence against this claim.   

At an April 2005 physical therapy note shows that the 
veteran's range of motion in the lower extremities was within 
normal limits, but left and right lateral flexion were 
diminished and there was pain with all lumbar range of 
motion.  The veteran had normal strength in his lower 
extremities, except for slightly diminished right hip 
flexion, and sensation was intact except on the right 
patella.  Straight leg raising was negative bilaterally.  The 
physical therapist noted that the veteran had poor posture, 
with a posterior pelvic tilt.  

In June 2005, the veteran underwent another neurology 
consultation.  Strength, reflexes, and coordination were 
within normal limits.  Sensation to the lower extremities was 
intact.  Straight leg raising was negative bilaterally.  A 
June 2005 MRI showed "minimally progressive degenerative 
findings at L4-5 without evidence of marked canal or 
foraminal compromise."  

In examining the evidence of record, the Board finds that the 
veteran's orthopedic disability of the spine is appropriately 
rated for all periods.  There is no evidence of record of any 
incapacitating episodes.  Since the record is absent for 
evidence of any incapacitating episode, rating the veteran's 
degenerative changes L5-S1 with myofascial pain syndrome 
based on incapacitating episodes would not be appropriate.

The application of the General Formula does not result in 
higher ratings.  There is no evidence that the veteran has 
forward flexion of the lumbar spine of 30 degrees or less or 
that he suffers from favorable ankylosis of the entire 
thoracolumbar spine which would warrant a rating of 40 
percent or higher under the General Formula.  Even if the 
Board assumes that the veteran had lateral rotation of 22.5 
degrees on both the left and right sides for a combined range 
of motion of 45 degrees, this will not change how the 
veteran's disability is rated because it is not relevant to 
the criteria for ratings higher than that already assigned.  

In considering DeLuca factors, the examiner remarked that 
there was some pain and incoordination on repeat testing, but 
no fatigability.  The examiner at the February 2004 VA 
examination noted that the veteran experienced pain at 70 
degrees of flexion.  Range of motion of the lumbar spine must 
be limited to 30 degrees or less of forward flexion to 
warrant a rating higher than 20 percent.  There is no 
evidence of record that the veteran's pain limits his range 
of motion to that extent.  

Additionally, the Board has considered whether there are 
neurological manifestations of the veteran's spinal 
disability that would warrant a separate rating.  The veteran 
has complained of pain and numbness in his right leg.  
Straight leg raising at the February 2004 VA was positive 
bilaterally at 50 degrees, but "with leg pain elicited, in 
other words, it is not a true straight leg raise sign."  
Additionally, a physical therapy note from April 2005 notes 
decreased sensation in the right patella.  However, at the 
veteran's other examinations since February 2004, including 
at the most recent examination of record in June 2005, 
sensation in the lower extremities was intact.  The veteran 
has also consistently displayed normal strength and reflexes.  
There is no evidence of nerve compression in any of the x-
rays or MRIs of record.  Thus, the objective medical evidence 
of record outweighs the veteran's subjective complaints of 
pain and supports a finding that the veteran's spinal 
disability has not caused any neurological manifestations 
sufficient to warrant a separate rating or an evaluation 
higher than 20 percent.  Without taking into the veteran's 
subjective problems, there would be no basis for the current 
evaluation.  

Based on the above, the preponderance of the evidence is 
against assigning a rating higher than 20 percent for the 
veteran's degenerative changes L5-S1 with myofascial pain 
syndrome, for any time during the appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation for any 
time period subject to this appeal.  Hence, his appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in January 2004 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in May 
2008, after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In May 2008, the RO sent the veteran a letter notifying him 
that to substantiate his increased rating claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  This letter informed 
the veteran of the specific rating criteria the RO would use 
and of what types of evidence he could use to show his 
disability had increased in severity.  

However, this notice was not sent to the veteran until after 
the initial adjudication of the claim and was not followed by 
a readjudication.  Additionally, it appears that the veteran 
may not have received this notice because he moved without 
informing VA of his new address.  

However, notice as to assignment of disability ratings and 
notice as to assignment of effective dates was provided to 
the veteran in March 2006 after the initial adjudication.  
This letter also informed the veteran of what factors VA 
considers in assigning disability ratings, including the 
impact of the condition and symptoms on employment.  
Additionally, he was given examples of what medical and lay 
evidence he should submit, such as statements from employers 
regarding how his disability affects his ability to work and 
statements from people who have witnessed how his disability 
affects him.  Finally, the veteran was told that relevant 
diagnostic codes published as Title 38 Code of Federal 
Regulations, Part 4would be used to rate his disability.

While notice may not have perfectly adhered to the Court's 
language in Vazquez-Flores, not every notice error requires 
remand, just errors that prejudice the veteran

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, the veteran has demonstrated actual knowledge of what 
is required to establish an increased rating for his 
disability.  In February 2004, the veteran submitted letters 
from D.C. and two instructors at his school who discussed 
their observations about how the veteran's disability limits 
his daily activities and interferes with his employment.  
This is evidence that the veteran had actual knowledge that 
he had to present evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Hence, no corrective action is necessary on the part of VA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in February 
2004.  VA also scheduled another examination in January 2008, 
but the veteran failed to appear.  

The veteran was informed of this examination in a December 
2007 letter.  However, it appears from case notes that VA was 
advised in early January 2008 that the veteran had moved from 
his last known address without leaving a forwarding address.  
VA attempted to contact the veteran at his last known 
telephone numbers, but they had been disconnected.  Thus, it 
is likely that the veteran never received notice of the 
scheduled January 2008 VA examination.

As stated by the Court:

[i]n the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no 
burden on the part of the VA to turn up heaven and 
earth to find him. It is only where a file 
discloses other possible and plausible addresses 
that an attempt should be made to locate him at the 
alternate known address before finding abandonment 
of a previously adjudicated benefit.  
 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Since the veteran moved without leaving a forwarding address 
and there is no evidence of any other possible addresses 
where he might be residing of record, the Board concludes 
that VA did not err in failing to adjudicate his claim 
without an additional VA examination.  See 38 C.F.R. §§ 
3.655(a) and (b) (When entitlement to an increased-rating 
award cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, that increased-
rating claim shall be denied).  

More importantly, the Board finds that the current medical 
evidence, including several VA examinations, provides the 
basis to adjudicate this claim without another VA 
examination.  Simply stated, another VA examination is not 
needed in this case, in light of the medical record cited 
above.    

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


